      Case: 1:17-cv-02422-SL Doc #: 25 Filed: 04/06/21 1 of 4. PageID #: 1941




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

AMANDA KEPIC,                                  )       CASE NO. 1:17-cv-2422
                                               )
       PLAINTIFF,                              )       JUDGE SARA LIOI
                                               )
vs.                                            )       MEMORANDUM OPINION
                                               )       AND ORDER
COMMISSIONER OF SOCIAL                         )
SECURITY ADMINISTRATION,                       )
                                               )
       DEFENDANT.                              )


       This matter is before the Court on the motion of plaintiff Amanda Kepic (“Kepic” or

“plaintiff”) for an award of attorney fees pursuant to 42 U.S.C. § 406(b) in the amount of

$1,260.55. (Doc. No. 23 [“Mot.”].) Defendant Commissioner of Social Security Administration

(“Commissioner”) does not object to the fee award sought under § 406(b). (See Doc. No. 24.) For

the reasons that follow, plaintiff’s motion is granted.

       A. BACKGROUND

       This action, filed pursuant to 42 U.S.C. § 405(g), sought judicial review of the

Commissioner’s denial of Kepic’s application for disability insurance benefits. (See Doc. No. 1.)

After review and without objection by the Commissioner, the Court reversed the Commissioner’s

decision and remanded the matter to the Commissioner for further proceedings pursuant to

Sentence Four of 42 U.S.C. § 405(g). (See Doc. Nos. 16, 17.) On remand, the Commissioner

determined that Kepic was entitled to monthly disability benefits. (See Doc. No. 23-2).

       Subsequently, the parties filed a joint motion for an award of attorney fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $1,500.00, which the Court

granted. (See Doc. Nos. 18, 21, 22.) But the EAJA fee award was intercepted by the U.S. Treasury



                                                   1
          Case: 1:17-cv-02422-SL Doc #: 25 Filed: 04/06/21 2 of 4. PageID #: 1942




Department and not received by Kepic or her counsel because of an outstanding debt owed by

Kepic to the federal government. (See Mot. at 1899-19001 and Doc. No. 23-5.) Kepic now moves

for approval of a fee award under 42 U.S.C. § 406(b) in the amount of $1,260.55 and submits

various documents in support. (See Doc. Nos. 23-1—23-6.)

           B. DISCUSSION

           1. Attorney fees under § 406(b)

           Under 42 U.S.C. § 406(b)(1), following a favorable judgment on a Social Security

disability appeal as is the case here, the Court may award attorney fees not to exceed 25% of the

past-due benefits received by the claimant. Michelle R. Boggs v. Comm’r of Soc. Sec., No. 2:14–

cv–613, 2017 WL 3608249, at *1 (S.D. Ohio Aug. 21, 2017) (citing 42 U.S.C. § 406(b)(1); Lowery

v. Comm’r of Soc. Sec., 940 F. Supp. 2d 689, 691 (S.D. Ohio 2013)). Section 406(b)(1) places a

25% cap on the amount of fees recoverable and requires that the fee award be reasonable in light

of the service rendered. Id. (citing 42 U.S.C. § 406(b)(1); Gisbrecht v. Barnhart, 535 U.S. 789,

807, 122 S. Ct. 1817, 152 L. Ed. 2d 996 (2002)). Sixth Circuit precedent “accords a rebuttable

presumption of reasonableness to contingency-fee agreements that comply with § 406(b)’s 25–

percent cap.” Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309 (6th Cir. 2014) (citing Hayes v.

Sec’y of Health & Human Servs., 923 F.2d 418, 421 (6th Cir. 1991); Rodriquez v. Bowen, 865 F.2d

739, 746 (6th Cir. 1989) (en banc)).

           Deductions to large fees are only made in two situations: “1) those occasioned by improper

conduct or ineffectiveness of counsel; and 2) situations in which counsel would otherwise enjoy a

windfall because of either an inordinately large benefit award or from minimal effort expended.”

Hayes, 923 F.2d at 420–21 (quoting Rodriquez, 865 F.2d at 746). But the Sixth Circuit has held



1
    All page number references are to page identification numbers generated by the Court’s electronic filing system.

                                                            2
      Case: 1:17-cv-02422-SL Doc #: 25 Filed: 04/06/21 3 of 4. PageID #: 1943




that “a windfall can never occur when, in a case where a contingent fee contract exists, the

hypothetical hourly rate determined by dividing the number of hours worked for the claimant into

the amount of the fee permitted under the contract is less than twice the standard rate for such work

in the relevant market.” Id. at 422 (footnotes omitted).

       2. Analysis

       Plaintiff entered into a fee agreement with counsel whereby she agreed to pay her attorney

25% of total past-due benefits awarded by the agency if the case was won after a decision by the

Court. After remand to the Commissioner by this Court, plaintiff was awarded past-due social

security benefits in the amount of $60,514.20. Twenty-five percent of that amount is $15,128.55.

(See Mot. at 1900.)

       Plaintiff submitted a fee petition to the Social Security Administration and time sheet

documenting 37 hours expended by plaintiff’s counsel at a rate of $350.00 per hour, and 10.8 hours

expended by counsel’s legal assistant at a rate of $85.00 per hour for a total of $13,868.00 (see

Doc. No. 23-3), which was authorized by the Acting Regional Chief Judge of Social Security

Office of Hearing Operations under § 406(a) for counsel’s administrative work. (See Doc. No. 23-

4).

       The fee authorized by the Social Security Administration, plus the 406(b) fee of $1,260.55

sought for twelve (12) hours of work expended by plaintiff’s counsel before this Court, totals 25%

of past-due benefits authorized by the fee agreement between plaintiff and counsel and does not

exceed the amount authorized under § 406(b). (See Mot. at 1900.) Moreover, the fee sought by

plaintiff for counsel’s work before this Court calculates to an hourly rate of $105.05, which the

Court finds to be reasonable given the successful outcome achieved by counsel and well below the

hourly rate considered reasonable for fees sought under § 406(b), and does not constitute a windfall



                                                 3
      Case: 1:17-cv-02422-SL Doc #: 25 Filed: 04/06/21 4 of 4. PageID #: 1944




to plaintiff’s counsel. See Hayes, 923 F.3d at 421–22; see also Hayes v. Comm’r of Soc. Sec., No.

1:13-cv-2812, 2015 WL 4275506, at *3 (N.D. Ohio July 14, 2015) (an hourly rate of $350.00 is

an appropriate upper limit in awarding attorney fees pursuant to 406(b)) (collecting cases).

       Although Kepic was awarded an EAJA fee award of $1,500.00, that sum was never

received by plaintiff or her counsel due to a debt plaintiff owed to the federal government. (See

Doc. Nos. 21, 22, 23-5.) Therefore, counsel need not refund the awarded EAJA fee to plaintiff.

See Bowman v. Colvin, No. 1:09 CV 248, 2014 WL 1304914, * 2 (N.D. Ohio Mar. 27, 2014)

(counsel may not receive fees under both the EAJA and § 406(b) (citing Jankovich v. Bowen, 868

F.2d 867, 871, n.1 (6th Cir. 1989)); see also Doc. No. 24 at 1940 (citation omitted).

       C. CONCLUSION

       For all the foregoing reasons, the plaintiff’s motion is granted. The Court hereby awards

attorney fees to plaintiff under 42 U.S.C. § 406(b) in the amount of $1,260.55.

       IT IS SO ORDERED.


 Dated: April 6, 2021
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                 4
